DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2, 17 and 21 have been cancelled. Therefore, Claims 1, 3-16, and 18-20 and 22 are still pending in this Application.
Request for Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered. 
Response to amendments/Arguments
The declaration/affidavit submitted on behalf of or by declarant Niklas Lundholm (party of interest) was considered.
	The affidavit/declaration  under 37 CFR 1.132 filed on 07/11/2022 is insufficient to overcome the rejection of claims 1, 3-16, and 18-20 and 22 based upon 35 USC 103(a) as set forth in the last Office action because:  
	The affidavit provides no factual evidence in support of the legal conclusion that the invention solves a long felt need and fails to outweigh the evidence of obviousness.
	MPEP 716.01(c) III, and IV OPINION EVIDENCE, recites in relevant part,
 	"…Although factual evidence is preferable to opinion testimony, such testimony is entitled to consideration and some weight so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive;
 	In assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert's opinion;" and
	Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application..."
 	With respect to point 4 of the declaration, the declarant states that:  
 	“An aspect of the present application is the recognition that the method of
producing a dental restoration can be limited by fixing or locking in a design of the dental restoration in the initial design phase before manufacturing. This can lead to additional work in the subsequent manufacturing steps or placing of the dental restoration to fix or adjust the dental restoration”.	
	The statement/opinion of point 4 implies that the inventor is the first to recognize that  production of a dental restoration can be limited by fixing or locking in a design. The  affidavit provides no factual evidence in support of the legal conclusion that the invention solves a long felt need. Furthermore, the declarant did not provide any test or comparison between the closest prior art of record and the opinion/statement with respect to the claimed subject matter. Moreover, the affidavit odes not present any factual evidence but jut the declarant’s opinion in point 4.   
	in response to point 4, the prior art reference used in the rejection such as Lee et al clearly shows support for modifying designs in preliminary phases and thus contradicts the statement that “production of a dental restoration can be limited by fixing or locking in a design”. Lee clearly teaches that a preliminary design can be modified as desired by user when the design needs improvements (see Lee Fig. 1 and [0035]). Furthermore, in the art of dental restoration, CAD/CAM systems are widely used to modify preliminary designs based on data collected. Shade color, smoothness, geometry, protrusion/surface of a tooth, texture, shades, and other characteristic are widely modified as desired.       
	Previously cited references Carrier et al  (US 10595966) Sachdeva et al (US 20040197727), Geng (US 20050089822), Steingart et al (US 20090248184), Genest et al (US 20110196654) are just some of the previously cited references that clearly teaches or suggest modifying preliminary design data or models of dental restorations based on collected data. Thus, this references contradicts or teach otherwise the statement “production of a dental restoration can be limited by fixing or locking in a design”.  
	With respect to point 5 of the declaration, the declarant states that:  
 	“The inventors of the present application modified the method of producing a
dental restoration to incorporate acquired data, including placement information such as position and orientation, into subsequent steps through the manufacturing process after the preliminary design is established. The placement information can provide information about the visibility of the different portions of the dental restoration. The use of the acquired data can optimize the production process, such as in determining a precision of manufacturing, which can include a surface roughness. Surprisingly, the use of placement information throughout the steps of the manufacturing process can increase efficiency while maintaining aesthetics of the dental restoration. How to efficiently produce the dental restoration was not an obvious task as there were many potential design variables to change. Additionally, changing one variable throughout the process was thought to increase the complexity of the process and thus decrease efficiency of the process. Thus, modifying the preliminary design based on acquired data after establishing the preliminary design was not an obvious solution to increase efficiency of producing the dental restoration. Surprisingly, the use of the acquired data to modify the preliminary design can increase efficiency while maintaining the aesthetic quality of the end dental restoration”. 
	Each of the statements of the declarant opinion/conclusion in point 5 has been considered and had been given the respective consideration and weight as suggested and based on MPEP 716.01(c) III, and IV.    
	The declarant/affiant is an interested party in the current application since he works or worked for the same assignee as the inventor in the current invention. 
	One of the legal conclusion in point 5 above refers to:  How to efficiently produce the dental restoration was not an obvious task as there were many potential design variables to change.
	The opinion evidence presented in support of this legal conclusion is:
	 -The placement information can provide information about the visibility of the different portions of the dental restoration. 
 	 -The use of the acquired data can optimize the production process, such as in determining a precision of manufacturing, which can include a surface roughness. -	-Surprisingly, the use of placement information throughout the steps of the manufacturing process can increase efficiency while maintaining aesthetics of the dental restoration.
	In response to the arguments above, the declarant’s argument appears that the use of placement data (position and orientation)  increased the efficiency of the dental restoration process and concluded that it would not have been obvious to one of ordinary skill in the art to reach that conclusion. However, the evidence upon which this conclusion is based, is first of all opinion and no facts are provided in support of the opinion.  That is, no evidence is presented that using acquired data optimizes the production process or that use of placement information in the manufacturing process increases efficiency while maintaining aesthetics. 
	The declarant further states/argues in point 5:
	-modifying the preliminary design based on acquired data after establishing the preliminary design was not an obvious solution to increase efficiency of producing the dental restoration. Surprisingly, the use of the acquired data to modify the preliminary design can increase efficiency while maintaining the aesthetic quality of the end dental restoration. 
 		Evidence presented in support of this conclusion is:
		- Additionally, changing one variable throughout the process was thought to increase the complexity of the process and thus decrease efficiency of the process. 
		-Surprisingly, the use of the acquired data to modify the preliminary design can increase efficiency while maintaining the aesthetic quality of the end dental restoration.
	In response to the opinion above, the Declarant did not provide any comparison between the claimed subject matter and the closest prior art or rejection as presented (see MPEP 716.02(e)). The declaration opinion of “modifying the preliminary design based on acquired data after establishing the preliminary design was not an obvious solution to increase efficiency” seems to by the prior art since the prior art used in the rejection and the state of the art suggests that modifying a model during the  preliminary stage (e.g. before manufacturing it) is the best point and the most common sense point to adjust characteristics including roughness of the surface of a dental restoration.   
	Furthermore, in the present case, the expert opinion does not appear to be supported by factual evidence. Furthermore, the combination of references Lee-Suttin-Korten as a whole teach or suggest modifying a preliminary design data based on the consideration of the position and orientation of a dental restoration, wherein the location  and orientation are used to determine a precision of manufacturing such as roughness of a surface of the restoration/tooth. As stated previously, Lee et al clearly teaches that a preliminary design can be modified as desired by user when the design needs improvements based on placement data including position and orientation (see Lee Fig. 1 and [0035]). Suttin teaches the position of restoration to modify a design including roughness of a surface (see [0029-0032] and see the see the whole rationale below). Korten teaches that orientation of tooth or restoration is considered when manufacturing a restoration including selecting or applying a precision of manufacturing. The combination of these references as a whole teach or suggest to a PHOSITA that considering position and orientation of a tooth or restoration would have been obvious to select or improve some areas of the restoration including the roughness to make a system and process of manufacturing more efficient with respect to cost.          
 	In view of the foregoing, when all of the evidence is considered, the totality of the
rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness.
Applicant’s argument/remarks, on pages 5-8, with respect to rejections to claims 1-20 under 35 USC § 103(a) have been fully considered but they are not persuasive. Therefore, rejections to the claims have been maintained.
On pages 5-6, the Applicant argues that:
	“Applicant submits the Lee as modified by Suttin and Korten does not teach or suggest, "manufacturing the dental restoration based on the modified design data, wherein the placement information of the acquired data is used to determine a precision of manufacturing for one section relative to another section of the different sections of the dental restoration, wherein the precision of manufacturing comprises a surface roughness of the at least one tooth.")… Applicant respectfully submits it would
not have been obvious to modify "Lee-Suttin combination as taught above to include a step of using placement information of acquired data including position and orientation to determine a precision of manufacturing for one section relative to another section of the different sections of the dental restoration as taught by Korten including the roughness determination of Suttin in order to produce a restoration with a precision manufacturing that matches or approximates the appearance of adjacent teeth or desired restoration shade/color. .. , and the production is cost efficient and at a good aesthetic quality…
	The Office Action does not provide sufficient rationale how one would modify the LeeSuttin combination to use the orientation within a non-uniform color shading dental blank as taught by Korten to be used for determining surface roughness of the at least one tooth. Therefore, Applicant submits the Office Action does not provide a sufficient rationale as to why one skilled in the art would modify Lee-Suttin to include the precision of manufacturing comprises a surface roughness of the at least one tooth as taught by Korten. Applicant submits that the stated reasoning is not sufficient to support a prima facie case of obviousness and relies solely on impermissible hindsight. As explained in the Declaration of Niklas Lundholm, Nobel Biocare created a method of producing a dental restoration incorporating acquired data, including placement information such as position and orientation, into subsequent steps through
the manufacturing process after the preliminary design is established”. These arguments are respectfully not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the instant invention disclosure does not explicitly defines the term “orientation”. The disclosure suggests that the orientation includes or defines buccal sides, interdental sides, and areas that are easy to see (visible or not. This latest term is a term explicitly defined in parent Application JP 2019511293).  
   The primary reference Lee clearly teaches determining placement information including position and orientation of the situation of at least one tooth of a patient based on the generation. However, as stated in the OA,  Lee is silent about using the placement such as position and orientation for selecting a precision of manufacturing including roughness.  The second reference Suttin clearly teaches determining/selecting a precision of manufacturing such as roughness based on placement information such as location. Thus, Suttin clearly considers the position and location of a tooth when determining which roughness would be applied to it. The instant invention clearly states that precision of manufacturing includes any of  roughness, color, shade, and so on. Finally, the last reference Korten clearly teaches wherein placement information of the acquired data including position and orientation is used to determine a precision of manufacturing for one section relative to another section of the different sections of the dental restoration (see Korten 0018, 0020 and 0022-0031). Thus It would have been obvious to a PHOSITA combine the teachings of Suttin and Korten with the system of Lee to include a determination of placement data including position and orientation to determine a precision of manufacturing such as roughness as taught by Suttin or shading and color as taught by Korten in order to reduce costs (as taught by Korten and also by Suttin) and also to produce a good aesthetics quality (see Korten [0008]) because this orientation data can be used to improve any of the precision variables such as color, shade, roughness. One of ordinary skill in the art, would have easily inferred that applying different colors as taught by Korten and different roughness areas to one or more teeth based on orientation and position as taught by Suttin would have reduced cost of manufacturing and produce better aesthetics for a patient tooth).  Therefore, the combination of the references as whole teach the claimed invention.
The MPEP 2143(G) further states “The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651. 
In this case, there is a need in the art of denture or teeth manufacturing that are faster, reduced cost, and provide better aesthetics to a patient. In this sense, the suggestion and motivation to combine Lee-Suttin-Korten by combining their teachings will provide implicit and inherent advantages to the system as clearly explained in the rejection and would teach the claimed subject matter of claim 1 to one of ordinary skill in the art.      
 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the current Application, Lee suggest making use of some position and orientation to modify the design of a restoration to provide different precision manufacturing characteristics such as shade. Suttin teaches making use of the position of a tooth/restoration data for selecting and to provide different precision manufacturing characteristics such as roughness of different areas of the restoration. Finally, Korten teaches explicitly taking into account the position and orientation of a tooth/restoration when selecting or providing a desired precision of manufacturing. One PHOSITA, based on the teachings of these three references, would have gleaned that different precision of manufacturing exist including roughness and shade color selection and it would have been obvious to improved them by considering the position and orientation of the tooth/restoration in order to make a process more efficient with respect to cost and comfort for the user/patient. 
 	Furthermore, the MPEP 2143 recites “This requirement for explanation remains even in situations in which Office personnel may properly rely on common sense or ordinary ingenuity. In re Van Os, 844 F.3d 1359, 1361, 121 USPQ2d 1209, 1211 (Fed. Cir. 2017) ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	While the rationale of the obviousness in the rejection does not relies on common sense, it would have been also obvious based on common sense to select a desired polish/roughness level of a tooth/restoration based on its location and position. For example, are car’s components in general, such as hoods, doors, bumpers, etc painted and polished on both sides, obviously not. Are tables or desks in general, painted, polished, veneered on both sides, not. The reason behind this is because the visible sides is not important and a lot of money/cost is reduced by not polishing/roughening the side that is not visible to a user. It was common sense for the artisans in this art to decide to have different level or polish/roughness on the components that are not visible to  user’s eye. Thus, it would have been common sense to a PHOSITA in any art, including tooth restoration to avoid wasting money, time, and resources in providing  high precision of shade or roughness in areas that are not visible to a person’s eye. 
Therefore, the rejection as a whole has sufficient rationale to support the prima facie case of obviousness. 
The Applicant further arguments of page 6 are related and identical to the affidavit/declaration arguments. Therefore, the same rationale/response applies the arguments.   	
Therefore, the rejections to the claims are maintained since the arguments have bene found unpersuasive. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 7-11, 12-14, and 16, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140308624) in view of Suttin et al (US 20140088929) and Korten et al (US 20160262860).
	As per claim 1, Lee a method for producing a dental restoration for at least a part of at least one tooth (see [0002] “In particular, the present invention is directed to a system, an apparatus, and a method for fabricating a denture using a 
three-dimensional (3D) printing technology), the method comprising the steps of:
	including acquired data in design data (see Fig. 1 S20-40 includes including acquired data (steps S20-S40) in the design of a model and S50 refers to preliminary design data; see Fig. 1 S20 and see [0035] “on a first visit by a patient, a properly sized dental tray is selected to fit the size of the patient's mouth from a plurality of sizes of dental trays available (S10).  Using the selected dental tray, an impression is taken and centric region (CR), vertical dimension (VD), and bite registration are measured (S20).  On the same visit by the patient, a teeth shade and a gum shade to be applied to a denture are selected and a lip length of the patient is measured (S30). Thereafter, the impression obtained using the dental tray is scanned by a 3D scanner reflecting the measured bite registration (S40)”, thus, S20, S30 and S40 includes acquired data), wherein the acquired data comprises placement information including a position and an orientation of the at least one tooth (see Fig. 1 S40 and see [0035] “bite registration are measured (S20)…the impression obtained using the dental tray is scanned by a 3D scanner reflecting the measured bite registration (S40)”; also, see [0022] and see [0047] “In step 3 of FIG. 5, the design software synthesizes all the data and creates a 3-D model of the edentulous ridge and borders, forms a 3D postdam in the 3D model, and generates placement of the teeth and gingival tissue in the 3D model” a bite registration comprises position and orientation data of one or more teeth), the position and the orientation providing information about an external visibility of different sections of the dental restoration for an observer (see Fig. 1 S40 and see [0035] “bite registration are measured (S20)…the impression obtained using the dental tray is scanned by a 3D scanner reflecting the measured bite registration (S40)”; also, see [0022] and see [0047] “In step 3 of FIG. 5, the design software synthesizes all the data and creates a 3-D model of the edentulous ridge and borders, forms a 3D postdam in the 3D model, and generates placement of the teeth and gingival tissue in the 3D model” a bite registration comprises position and orientation data of one or more teeth. Bite registrations also indicates external visibility to one of ordinary skill in the art. For instance, a dentist know just by looking at the location/position of a tooth where is located and if this tooth is visible to another person);
	including preliminary design data in the design data (see Fig. 1 S20-40 includes acquired data and S50 preliminary design data; see Fig. 1 S50 and see [0035] “…On the same visit by the patient, a teeth shade and a gum shade to be applied to a denture are selected and a lip length of the patient is measured (S30). …Then, using 3D design software, a 3D digital model is created based on the vertical dimension and centric relation obtained (S50).  The selected teeth shade and gum shade are also applied to the 3D digital model to visualize a denture to be fabricated.  The inventive 3D design software allows synthesizing all patient's information to generate the 3D virtual model in a short period of time…The 3D virtual model can be checked and modified on a display by dentists or technicians using the inventive 3D application software (S90)”, the preliminary data comprises shade, color, position, or any modifiable data during the 3D modelling of the dental restoration; also, see [0049]);
	modifying the preliminary design data of the design data at least partly based on the acquired data and before execution of at least one manufacturing step to obtain modified design data (see Fig. 1 step S90; also, see [0035] “The 3D virtual model can be checked and modified on a display by dentists or technicians using the inventive 3D application software (S90).  Information about the final 3D digital model is sent to a 3D printer and a denture is fabricated by the 3D printer (S60)”; also, see [0048] “…The dentists can see the denture in 3D space and may realign and modify the teeth set-up on the display using the application software if necessary”); and
	manufacturing the dental restoration based on the modified design data,  dental restoration (see [0035] “a teeth shade and a gum shade to be applied to a denture are selected and a lip length of the patient is measured (S30). Thereafter, the impression obtained using the dental tray is scanned by a 3D scanner reflecting the measured bite registration (S40). Then, using 3D design software, a 3D digital model is created based on the vertical dimension and centric relation obtained (S50). The selected teeth shade and gum shade are also applied to the 3D digital model to visualize a denture to be fabricated. The inventive 3D design software allows synthesizing all patient's information to generate the 3D virtual model in a short period of time. The 3D virtual model can be checked and modified on a display by dentists or technicians using the inventive 3D application software (S90). Information about the final 3D digital model is sent to a 3D printer and a denture is fabricated by the 3D printer (S60). At this point, a high quality final denture may be fabricated”, also, see [0047] thus, precision of manufacturing such as any of adjustment and modifications to the design data, shade, and/or color are determined);
	While Lee teaches modifying preliminary design data, selecting or determining design data determine a precision of manufacturing, However, Lee does not explicitly teach wherein the placement information of the acquired data is used to determine a precision of manufacturing for one section relative to another section of the different sections of the dental restoration, wherein the precision of manufacturing comprises a surface roughness of the at least one tooth (This instant invention suggests that design data including a level/amount of precision of manufacturing is based on position/orientation of the tooth which indicates visibility with respect to observer, see [0031], and [0018]).
	However, Suttin, teaches a method comprising a step of selecting a level of precision of manufacturing for one section relative to another section of the different sections of the dental restoration dependent on placement information including  location information and visibility of the at least one tooth to an observer (see [0001] “More particularly, the present disclosure relates to a system for selection and application of surface finishes for a computer manufactured dental component”; also, see [0012], [0029]-[0032] based on data collected/acquired from a patient a model is created and modified by selecting different precision of manufacturing levels including roughness, color, shade, finishes; also, see [0033-0035] “0033…These surfaces may be highlighted or have a different color or shading to indicate their selection…0034 Each dental component designed by a user may have a variety of surfaces that require finishing instructions and corresponding finishing data that are assigned by a user via the interface 200…The surfaces for each component are listed in the surface data window 204 which shows each surface in entries 220, 222, 224, 226 and 228 and the selected finishes for each surface if applicable. For example, the surface represented by entry 220 has been assigned a smooth finish…0035...Further, the available finishes may be based on the location or the size of the component surface.  Additionally, where applicable, the user may have the option of using a slider when selecting a finish type that can be further modulated by selection of specific values within a range of values for the finish.  For example, a user may select between surface area roughness (Sa) values of 0.05, 0.1, 0.5, 1, 2, 3, 10, 20 .mu.m, etc. using a slider control.  Alternatively, a user may input specific numerical values for the finish”, thus level of detail are selectable/settable based on the location; also, see [0033] shading or color finishes are also selectable; Fig. 2A-B shows that frontal or visible surface teeth can have selectable surfaces detail/precision levels; Thus, Suttin clearly teaches/suggests determining a precision of manufacturing for one section relative to another section of the different sections of the dental restoration dependent on location information), wherein the precision of manufacturing comprises a surface roughness of the at least one tooth (see [0001] “More particularly, the present disclosure relates to a system for selection and application of surface finishes for a computer manufactured dental component”; also, see [0012] and [0035] “Further, the available finishes may be based on the location or the size of the component surface.  Additionally, where applicable, the user may have the option of using a slider when selecting a finish type that can be further modulated by selection of specific values within a range of values for the finish.  For example, a user may select between surface area roughness (Sa) values of 0.05, 0.1, 0.5, 1, 2, 3, 10, 20 .mu.m, etc. using a slider control.  Alternatively, a user may input specific numerical values for the finish”, thus level of detail are selectable/settable based on the location; also, see [0033] shading or color finishes are also selectable; Fig. 2 shows that frontal or visible surface teeth can have selectable surfaces detail/precision levels; also, see [0037]). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lee’s invention to include a method comprising a step of selecting a level of precision of manufacturing for one section relative to another section of the different sections of the dental restoration dependent on placement information including location information and visibility of the at least one tooth to an observer, wherein the precision of manufacturing comprises a surface roughness of the at least one tooth as taught by Suttin in order to reduce time and facilitate the aesthetics design  (see [0002] “such traditional methods depended on manual measurement and tooling, and as a result were time consuming and suffered from accuracy issues” and [0010]), reduce time and material, and thus cost for manufacturing a dental restoration (manufacturing unnecessary areas (molars, back surfaces) with higher level of detail including color, shading, and consume more manufacturing time and material, and thus increases cost. Thus, surfaces that are not easy to distinguish (not visible based on location) are manufactured with a different roughness/finish, color, shade, thus, manufacturing time is reduced as well as cost.). 
	While Suttin clearly teaches that the determination of precision of manufacturing is based on placement information including a location (based on the drawings of Fig. 2A-B this location includes position and orientation), Suttin does not explicitly teach considering orientation to determine the precision of manufacturing.
	However, Korten teaches a method comprising wherein placement information of the acquired data including position and orientation is used to determine a precision of manufacturing for one section relative to another section of the different sections of the dental restoration (see [0018] “Each specimen is preferably associated with a target surface of the invention. The target surface preferably has a predetermined position and orientation within the dental blank. The skilled person will recognize that the target surface is virtual and refers to a mathematical definition of a partial (virtual) cross-section having a position and orientation within the dental blank”. [0019] “Accordingly a particular position of the target surface may be determined by an X, Y and Z coordinate. Further the orientation is preferably defined by a first inclination angle about a first axis…”; [0020] “In one embodiment each specimen surface is assigned an encoding representing information about the color shading and information about the position and orientation of the target surface in the dental blank. Preferably the shade guide comprises such an encoding in the form of visible information. For example the encoding may comprise information about one or more colors present in the color shading and coordinates of the reference surface in the blank…”; see [0022-0031] Korten teaches a method of selecting a precision of manufacturing (selecting and applying a color/shade) based on acquired data such as a position and orientation of at least one tooth; also, see [0034-0035] “using the target surface to determine the position and/or orientation of the dental restoration, or the precursor thereof, within the dental blank…0035 for example on a CAD system by
computer aid, so that by the position and/or orientation of the target surface relative to the blank the position and/or orientation of the dental restoration relative to the blank is also determined”; also, see [0062] “As shown the target
surface 20 in FIG. 3 relative to FIG. 4 defines different particular color shadings depending on the position and/or orientation of the target surface 20 within the blank…”; also, see [0063] “As demonstrated by FIG. 3 and FIG. 4 different
particular color shadings of the target surface can be provided by simply moving and/or orienting the target surface within the dental blank”; also, see Figs. 10-11 and [0073-0076] “….0074 the CAD system may further have functionality to determine an  average orientation of the surface of the dental restoration 60 and adapt the orientation of the target surface accordingly”, these paragraphs suggests that a patient mouth is scanned, a model is created the geometry and orientation of a restoration is determined, the shade of the actual patient tooth condition is determined physically or virtually (figs. 8-9) using a target shade, a target  surface 60 of a blank is matched to the surface of the restoration (based on the position and orientation of the actual tooth/restoration), the target surface 60 is then manufactured out of blank at a specific position and orientation in a blank that will match the color of the restoration/tooth. Fig. 11 shows one section (front) relative to the back and shows that the precision is done with respect to only one surface relative to the other. In other words, the precision is not done with respect to the whole surface of the tooth, only to the front or visible portion, see [0065]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lee-Suttin combination as taught above to include a step of using placement information of acquired data including position and orientation to determine a precision of manufacturing for one section relative to another section of the different sections of the dental restoration as taught by Korten including the roughness determination of Suttin in order to produce a restoration with a precision manufacturing that matches or approximates the appearance of adjacent teeth or desired restoration shade/color ([0006]), and the production is cost efficient and at a good aesthetic quality (see Korten [0008]. One of ordinary skill in the art, would have easily inferred that applying different colors as taught by Korten and different roughness areas to one or more teeth based on orientation and position as taught by Suttin would have reduced cost of manufacturing and produce better aesthetics for a patient tooth).
	As per claim 4, Lee-Suttin-Korten teaches the method according to claim 1, Lee further teaches wherein the placement information comprises information of at least one of
 	buccal side (see Fig. 1 step S40 and [0035] “bite registration” and see [0048] and Fig. 6 data about the buccal side of dental plan or dental restoration is shown therein); 
	lingual side (see Fig. 1 step S40 and [0035] “bite registration” and see [0048] and Fig. 6 data about the lingual side of dental plan or dental restoration is shown therein); 
	visible portion (see Fig. 5 and [0035]; also, see [0008] “checking occlusal and vertical dimension”, the occlusal surface is an area that is visible); interdental space (see Fig. 1 step S40 and [0035] “bite registration” and see [0048]  and Fig. 6 data about teeth configuration including their separations is scanned), or area of contact to other teeth (see Fig. 1 step S40 and [0035] “bite registration” and see [0048]  and Fig. 6 data about the buccal side of dental plan or dental restoration is shown therein; also, see [0009] “The final denture is also checked for occlusion and corrected as necessary.  Occlusion means simply the contact between teeth.  More technically, it is the relationship between the maxillary (upper) and mandibular (lower) teeth when they approach each other, as occurs during chewing or at rest.).
	As per claim 5, Lee-Suttin-Korten teaches the method according to claim 1, Lee further teaches wherein the placement information and/or the preliminary design data comprise information about an occlusal surface (see Fig. 2 since the bite registrations is measured a level of detail of the occlusal surface of any teeth is detected; also, see [0004] “Information collected during the conventional multiple patient visit procedure includes…necessary adjustments regarding fit and occlusion”; also, see [0008] “checking occlusal and vertical dimension”; also, see [0009]).
	As per claim 7, Lee-Suttin-Korten teaches the method according to claim 1, further comprising a step of verifying the dental restoration, wherein the placement information is used to place the dental restoration in a measurement device in a required position to obtain measurement data by measuring the dental restoration (see [0035] “Alternatively, prior to fabrication of the final denture, a try-in denture may be generated to confirm proper fitting in the patient's mouth (S100) before delivering the final denture to the patient.  If necessary, the try-in denture may be adjusted to better fit the patient's mouth (S110) and the try-in denture is scanned (S120) prior to repeating the process of creating a 3D digital model (S50) and fabricating a denture by the 3D printer (S60) to eventually deliver a final denture to the patient”; also, see [0049]).
	As per claim 8, Lee-Suttin-Korten teaches the method according to claim 7, wherein the verifying step comprises comparing the measurement data and the design data and/or data derived from the design data to obtain at least one acceptability criterion (see [0035] “At this point, a high quality final denture may be fabricated, applying aesthetic treatment to the final denture (S70) and the final denture is delivered to the patient (S80).  Alternatively, prior to fabrication of the final denture, a try-in denture may be generated to confirm proper fitting in the patient's mouth (S100) before delivering the final denture to the patient.  If necessary, the try-in denture may be adjusted to better fit the patient's mouth (S110) and the try-in denture is scanned (S120) prior to repeating the process of creating a 3D digital model (S50) and fabricating a denture by the 3D printer (S60) to eventually deliver a final denture to the patient”).
	As per claim 9, Lee-Suttin-Korten teaches the method according to claim 1, wherein the design data comprises shading data and/or color data of the at least one tooth (see [0047] “Included in the software are various sets of teeth types, varying based on a shape, a size and a color. Once the virtual denture is created, it is colored based on the selected teeth and gum shades to provide a natural look.  In step 4 of FIG. 5, the modeler revises and finalizes the denture model and makes additional adjustments if requested by the dentist”; also, see [0014- and [0022] “shade”; and [0035] “a teeth shade and a gum shade to be applied to a denture are selected and a lip length of the patient is measured (S30)”).	
	As per claim 10, Lee-Suttin-Korten teaches the method according to claim 9, Korten further teaches further comprising a step of providing data representing a blank comprising at least a portion made of a multilayered material (see Fig. 1 shows a blank with multilayer material; see [0059] “According to the invention the dental
blank may be formed of several layers each having a different color. Further the dental blank may not have discrete and distinguishable color layers, but may have a continuous nonuniform color shading, or may have similar or different color shadings in two or all three dimensions of the dental blank”; also, see Fig. 9 the shade guides provides information associated with the layers of the blank, see [0070] and [0071-0072] ) and selecting a part of the blank based on the shading data and/or color data to produce the dental restoration from the blank (see Fig. 1 also, see [0063] “As demonstrated by FIG. 3 and FIG. 4 different particular color shadings of the target surface can be provided by simply moving and/or orienting the target surface within the dental blank”; also, see Figs. 10-11 and [0073-0076] “….0075 “The target surface 20 being selected by the shade guide of the invention is preferably associated with a shade specimen of the shade guide and thus with a position and orientation within a color shaded dental blank.  Accordingly, such position and orientation associated with the specimen may be used to determine a correlating position and orientation within the blank.  Because target surface 20 is combined with the virtual dental restoration 60 (and thus the target surface 20 and the virtual dental restoration 60 are in a determined geometric relationship) the dental restoration can be machined out of the blank at a position and orientation as associated with the target surface 20. Thereby the   position and orientation is preferably a relative position and orientation from a reference position and reference orientation of the blank”,  these paragraphs suggests that a patient mouth is scanned, a model is created the geometry and orientation of a restoration is determined, the shade of the actual patient tooth condition is determined/selected physically or virtually (figs. 8-9) using a target shade, a target  surface 60 of a blank is matched and selected to match the target surface of the restoration (based on the position and orientation of the actual tooth/restoration), the target surface 60 is then manufactured out of blank at a specific position and orientation in a blank that will match the color of the restoration/tooth target surface selected).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lee-Suttin-Korten’s invention to include a step of providing data representing a blank comprising at least a portion made of a multilayered material and selecting a part of the blank based on the shading data and/or color data to produce the dental restoration from the blank as taught by Korten in order to produce a restoration that substantially match the natural shade/color desired of a restoration ([0006]), and the production is cost efficient and at a good aesthetic quality ([0008]).
	As per claim 11, Lee-Suttin-Korten teaches the method according to claim 9, Korten further teaches a step of providing data representing a blank comprising at least a portion made of a multilayered material (see Fig. 1 shows a blank with multilayer material; see [0059] “According to the invention the dental blank may be formed of several layers each having a different color. Further the dental blank may not have discrete and distinguishable color layers, but may have a continuous nonuniform color shading, or may have similar or different color shadings in two or all three dimensions of the dental blank”; also, see Fig. 9 the shade guides provides information associated with the layers of the blank, see [0070] and [0071-0072]) and selecting a part of the blank based on a visible representation of the dental situation comprised in the design data (see Fig. 1 also, see [0063] “As demonstrated by FIG. 3 and FIG. 4 different particular color shadings of the target surface can be provided by simply moving and/or orienting the target surface within the dental blank”; also, see Figs. 10-11 and [0073-0076] “….0075 “The target surface 20 being selected by the shade guide of the invention is preferably associated with a shade specimen of the shade guide and thus with a position and orientation within a color shaded dental blank.  Accordingly such position and orientation associated with the specimen may be used to determine a correlating position and orientation within the blank.  because target surface 20 is combined with the virtual dental restoration 60 (and thus the target surface 20 and the virtual dental restoration 60 are in a determined geometric relationship) the dental restoration can be machined out of the blank at a position and orientation as associated with the target surface 20. Thereby the   position and orientation is preferably a relative position and orientation from a reference position and reference orientation of the blank”,  these paragraphs suggests that a patient mouth is scanned, a model is created the geometry and orientation of a restoration is determined, the shade of the actual patient tooth condition is determined/selected physically or virtually (figs. 8-9) using a target shade, a target  surface 60 of a blank is matched and selected to match the target surface of the restoration (based on the position and orientation of the actual tooth/restoration), the target surface 60 is then manufactured out of blank at a specific position and orientation in a blank that will match the color of the restoration/tooth target surface selected. Thus, Figs. 8-9 suggests that a portion of a blank to produce a restoration is based on a visible representation of the dental situation (color, shade) in the design data. Fig. 9 shows a design data). 
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lee-Suttin-Korten’s invention to include a step of providing data representing a blank comprising at least a portion made of a multilayered material and selecting a part of the blank based on a visible representation of the dental situation comprised in the design data as taught by Korten in order to produce a restoration that substantially match the natural shade/color desired of a restoration ([0006]), and the production is cost efficient and at a good aesthetic quality ([0008]).
	As per claim 12, Lee-Suttin-Korten teaches the method according to claim 1, Lee further teaches further comprising a step of providing the design data (see 0035 “Then, using 3D design software, a 3D digital model is created based on the vertical dimension and centric relation obtained (S50).  The selected teeth shade and gum shade are also applied to the 3D digital model to visualize a denture to be fabricated.  The inventive 3D design software allows synthesizing all patient's information to generate the 3D virtual model in a short period of time”).
	As per claim 13, Lee-Suttin-Korten teaches the method according to claim 1, Lee further teaches wherein the acquired data of the design data are based on at least one of scan data, a photo and manually entered data of a dental situation of a patient (see [0022] “scanning the received dental impressions with the 3D scanner to provide data representative of an edentulous shape of the patient; generating a 3D model of the dental prosthesis by incorporating the received information and aesthetic figures using the 3D design software”).
	As per claim 14, Lee-Suttin teaches the method according to claim 13, Lee further teaches wherein the scan data comprise intra-oral scan data or extra-oral scan data (see [0022] “scanning the received dental impressions with the 3D scanner to provide data representative of an edentulous shape of the patient; generating a 3D model of the dental prosthesis by incorporating the received information and aesthetic figures using the 3D design software”).
	As per claim 16, Lee-Suttin-Korten teaches the method according to claim 1, Lee further teaches wherein modifying the preliminary design data is at least partly based on the acquired data (see Fig. 1 and 6; also, see [0035] “The 3D virtual model can be checked and modified on a display by dentists or technicians using the inventive 3D application software (S90)”; also, see [0048] “FIG. 6 shows an example of an application of inventive application software displayed on a display allowing dentists to modify the teeth set-up. The dentists can see the denture in 3D space and may realign and modify the teeth set-up on the display using the application software if necessary”).
	As per claim 18, Lee-Suttin-Korten teaches the method according to claim 5, Lee further teaches wherein the information about the occlusal surface comprises a level of precision and/or detail dependent on the position of the least one tooth (see Fig. 2 since the bite registrations is measured a level of detail of the occlusal surface of any teeth is detected and it is dependent on the position and shape of the tooth; also, see [0004] “Information collected during the conventional multiple patient visit procedure includes…necessary adjustments regarding fit and occlusion”; also, see [0008] “checking occlusal and vertical dimension”; also, see [0009).
	Suttin also teaches selecting a level of precision and/or detail dependent on the position of the at least one tooth for a surface of the tooth (see [0001], [00012], [0033], and [0035]).
	As per claim 19, Lee-Suttin-Korten teaches the method according to claim 12, Lee further teaches wherein the design data including the acquired data are generated with a computer program (see [0022] “scanning the received dental impressions with the 3D scanner to provide data representative of an edentulous shape of the patient; generating a 3D model of the dental prosthesis by incorporating the received information and aesthetic figures using the 3D design software”).
	As per claim 20, Lee-Suttin-Korten teaches the method according to claim 14, Lee further teaches wherein the extra-oral scan data are generated with at least one of CT scanning and scanning of a model or impression of the dental situation of the patient (see [0022] “receiving dental impressions of a patient obtained using the dental impression tray assembly during the patient's single visit to a dentist, the dental impressions including a bite registration and at least a mandibular impression or a maxillary impression… scanning the received dental impressions with the  3D scanner to provide data representative of an edentulous shape of the patient; generating a 3D model of the dental prosthesis by incorporating the received information and aesthetic figures using the 3D design software” ).	 
 	As per claim 22, Lee-Suttin-Korten teaches the method according to claim 1, Lee further teaches wherein the at least a part of at least one tooth comprises at least two teeth (see [0007] “Further, artificial teeth to be used for the denture are selected by the dentist and the patient by determining a gum shade, teeth size, and teeth shade”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140308624) in view of Suttin et al (U 20140088929) and Korten et al (US 20160262860) as applied to claim 1 above, and further in view of Warden et al (US 20120291284).
 	As per claim 3, Lee-Suttin-Korten  teaches the method according to claim 1, Lee does not explicitly teach further wherein a placement of support means for supporting the dental restoration during handling and/or production is automatically determined based on the placement information.
 	However, Warden teaches a system and method comprising a placement of support means for supporting the dental restoration during handling and/or production is automatically determined based on the placement information (see the Abstract “A customized jig may be designed and fabricated for inspecting a dental prosthesis or components thereof throughout the manufacturing process”, thus, a customized jig/support means in designed for supporting a dental restoration during handling/inspection and manufacturing; also, see Fig. 7 a support means 460 is placed at the bottom of a restoration 450; also, Fig. 7 shows a support means 466 to mount the restoration 450, see [0076]; also, see Fig. 14 and 23 and Fig. 26 support means 2016 or 2070 are designed based on data acquired, see [0110-0115] “the flat inward surfaces 1116 are configured to properly position the prepared tooth within the jig”; also, see [0137] “In certain implementations, the protrusions 2072/support means and slides 2074 are positioned, sized, and oriented to position the pattern 2050 on the jig 2000 at a desired location relative to the tooth die 460 that is also mounted to the jig 2000”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lee-Suttin-Korten’s invention as taught above to include a placement of support means for supporting the dental restoration during handling and/or production is automatically determined based on the placement information as taught by Warden in order to hold the during handling/or manufacturing and for inspection purposes (see [0063] “n other implementations, the inspection operation 610 is implemented using a jig, for example, as described in more detail below”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140308624) in view of Suttin et al (U 20140088929) and Korten et al (US 20160262860) as applied to claim 4 above, and further in view of Garcia-Aparicio et al (US 20120202008).
	As per claim 6, Lee-Suttin-Korten teaches the method according to claim 4, but it does not explicitly teach further comprising manufacturing the buccal side of the at least one tooth with higher precision of manufacturing than the lingual side.
	Garcia-Aparicio teaches a method comprising manufacturing a dental restoration, wherein the manufacturing comprises manufacturing one side/area of the restoration of at least one tooth with higher precision of manufacturing than a secondary side (see [0001] “As the title of the invention states, the parts have different surface finishes in areas that are easily distinguished, with each area thereby providing a series of favourable features for later use”; also, see [0002] and [0005]; also, see [0010-0012]; also, see [0050] “The parts obtained using the procedure described above are characterized by being manufactured by means of a sintering process and in which certain areas or all of the exterior has been treated by a milling process, resulting in greater quality, texture and finish in the sensitive areas of the part, obtaining greater precision and level 9 tolerance.  Therefore, these parts present areas whose surface finish is easily distinguished, some areas with a certain roughness obtained directly by sintering and other areas are polished and smooth as a result of applying post-process three-dimensional machining”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lee’s invention to include the teachings of Garcia-Aparicio to include manufacturing one side/area such as the buccal side of the restoration of at least one tooth with higher precision of manufacturing than a secondary side such as the lingual side as taught by Garcia-Aparicio in order to reduce cost of manufacturing (see [0005] “This procedure adequately combines the advantages derived by manufacturing by means of a sintering process and manufacturing by means of three-dimensional machining, thereby obtaining parts with a very high degree of precision in certain areas, with complex geometries, thereby improving design and manufacturing times and, as a result, costs”, thus, the machined areas consume more times and cost while other parts that are not easy to distinguish (not visible) are manufactured with a different roughness/finish, thus, manufacturing time is reduced as well as cost.; also, see [0008] and [0011]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140308624) in view of Suttin et al (U 20140088929) and Korten et al (US 20160262860) as applied to claim 1 above, and further in view of Jahns et al (US 20150282905).
	As per claim 15, Lee-Suttin-Korten teaches the method according to claim 1, Lee does not explicitly teach wherein the dental restoration is placed after production without veneering to obtain a desired shading and/or color of the at least one tooth.
	However, Jahns teaches a method comprising wherein the dental restoration is placed after production without veneering to obtain a desired shading and/or color of the at least one tooth (see [0005] and [0020] “In particular, it would be desirable to have a dental milling block available which facilitates the production of dental replacement parts without the need for a further veneering step, a step which is typically needed to mimic the appearance of a natural tooth”; also, see [0053]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lee-Suttin-Korten’s invention to include the dental restoration is placed after production without veneering to obtain a desired shading and/or color of the at least one tooth as taught by Jahns in order to mimic the appearance of a natural tooth (see [0020]) or for situations where esthetics is not highly desired or needed (see [0005] and [0053]).
 	For purposes of compact prosecution, this further rejection is presented based on the broadness of the claims and interpretation of the claimed subject matter.  In this case, “to obtain to obtain a desired shading and/or color of the at least one tooth”, has been interpreted as an intended use of fabricating a restoration without veneering.   
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20140308624) in view of Suttin et al (U 20140088929) and Korten et al (US 20160262860) as applied to claim 1 above, and further in view of Holzner et al (US 20090325128).
	As per claim 15, Lee-Suttin-Korten teaches the method according to claim 1, Lee does not explicitly teach wherein the dental restoration is placed after production without veneering to obtain a desired shading and/or color of the at least one tooth.
	However, Holzner teaches a method comprising wherein the dental restoration is placed after production without veneering to obtain a desired shading and/or color of the at least one tooth (see [0030] “the implant can also fully correspond to the shape of the original tooth or fully to the shape of the tooth crown of the original tooth.  This means that it is e.g. manufactured in a CAM method such that it can be inserted into the jaw without any further veneer”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Lee’s invention to include the dental restoration is placed after production without veneering to obtain a desired shading and/or color of the at least one tooth as taught by Holzner in order reduce costs (veneer is a prost-processing step that requires further costs).  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117	


/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116